 



EXHIBIT 10.4(d)
AMENDMENT TO MYLAN LABORATORIES INC.
2003 LONG-TERM INCENTIVE PLAN
     This Amendment, dated as of December 2, 2004 is made to the Mylan
Laboratories Inc. 2003 Long-Term Incentive Plan (the “Plan”). Capitalized terms
used but not defined herein have the meanings ascribed to them in the Plan.
     WHEREAS, the Company has previously adopted the Plan;
     WHEREAS, the Board has the authority to amend the Plan as set forth in
Section 11.16 of the Plan;
     NOW THEREFORE, pursuant to Section 11.16 of the Plan, the Plan is amended
as follows:

1.   Section 2.06 the Plan is hereby amended in its entirety as follows:

     Change in Control shall mean: (a) The acquisition by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 2.06(a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company or
any of its subsidiaries, (ii) any acquisition by the Company or any of its
subsidiaries, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Affiliate, (iv) any
acquisition by a Person that is permitted to, and actually does, report its
beneficial ownership on Schedule 13G (or any successor schedule); provided that,
if such Person subsequently becomes required to or does report its beneficial
ownership on Schedule 13D (or any successor schedule), then, for purposes of
this paragraph, such Person shall be deemed to have first acquired, on the first
date on which such Person becomes required to or does so report, beneficial
ownership of all of the Outstanding Company Common Stock and Outstanding Company
Voting Securities beneficially owned by it on such date or (v) any acquisition
pursuant to a transaction that complies with Section 2.06 (c)(1), (c)(2) and
(c)(3); or (b) Individuals who, as of December 2, 2004, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to December 2, 2004 whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least two-thirds of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of, an actual or threatened election contest with respect to the election
or removal of directors or other

 



--------------------------------------------------------------------------------



 



actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or (c) consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or any of its subsidiaries, a sale or other disposition of
all or substantially all of the assets of the Company, or the acquisition of
assets or stock of another entity by the Company or any of its subsidiaries
(each, a “Business Combination”), in each case unless, following such Business
Combination, (1) the Outstanding Company Common Stock and the Outstanding
Company Voting Securities immediately prior to such Business Combination
continue to represent (either by remaining outstanding or being converted into
voting securities of the resulting or surviving entity or any parent thereof)
more than 50% of the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (2) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and
(3) individuals who comprise the Incumbent Board immediately prior to such
Business Combination constitute at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination
(including, without limitation, a corporation that, as a result of such
transaction, owns the Company or all or substantially of the Company’s assets
either directly or through one or more subsidiaries); or (d) Approval by the
shareholders of the Company of a complete liquidation or dissolution of the
Company.
2. The first sentence of Section 6.05 is hereby amended and restated to read as
follows:
Unless otherwise provided by the Committee in the applicable Award Agreement, in
the event of a Change in Control, all Options and Stock Appreciation Rights
outstanding on the date of such Change in Control shall become immediately and
fully exercisable.
3. The first sentence of Section 7.04 is hereby amended and restated to read as
follows:
Unless otherwise provided by the Committee in the applicable Award Agreement, in
the event of a Change in Control, all restrictions applicable to Restricted
Shares and Restricted Unit Awards shall terminate fully and the Participant
shall immediately have the right to the delivery of share certificates.

2



--------------------------------------------------------------------------------



 



4. The first sentence of Section 8.03 is hereby amended and restated to read as
follows:
Unless otherwise provided by the Committee in the applicable Award Agreement, in
the event of a Change in Control, all Performance Awards for all Award Periods
shall immediately become fully payable (at the maximum level) to all
Participants and shall be paid to Participants within thirty (30) days after
such Change in Control.
5. The first sentence of Section 9.03 is hereby amended and restated to read as
follows:
Unless otherwise provided by the Committee in the applicable Award Agreement, in
the event of a Change in Control, all other stock-based Awards under this
Article IX shall immediately become fully vested and payable to all Participants
and shall be paid to Participants within thirty (30) days after such Change in
Control.
6. Section 11.07 of the Plan is hereby amended by adding the following at the
end of such Section to read as follows:
Notwithstanding anything in this Plan or in any Award Agreement to the contrary,
this Section 11.07 shall be of no force and effect on or following the
occurrence of a Change in Control.
7. This Amendment is effective as of the date first set forth above. Except as
amended hereunder, all other terms and conditions of the Plan shall remain in
full force and effect.

3